PER CURIAM.
This interlocutory appeal questions the correctness of a summary judgment as to liability entered against the defendant in an action for damages which was caused by the defendant’s truck running into the rear of plaintiffs automobile, while the parties were waiting for a traffic light to change from red to green.
The defendant asserted in its answer, af, fidavits and deposition that the collision was caused through no fault of the driver but because of an unexpected mechanical failure that caused the motor of the truck to race and propel the truck into the rear of plaintiff’s car.
From a careful consideration of the record on appeal, briefs and arguments of counsel, we have concluded that the trial court did not err in granting plaintiff’s motion for summary judgment on the question of liability.
Affirmed.